DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0266776) in view of He et al. (US 2019/0386711), and further in view of Garcia et al (US 2017/0074757).
Regarding claim 1, Miller teaches a system for wireless communication of analyte information (abstract, par. [0105]), the system comprising 
an analyte sensor system (Fig. 1 element 8), comprising 
an analyte sensor (Fig. 1 element 10, Fig. 3 element 312) adapted to gather information related to a level of an analyte in a host (par. [0046]); 
analyte sensor electronics circuitry (Fig. 1 element 12) adapted to transmit and receive wireless signals using a first antenna (Fig. 3 element 316 - transceiver), wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity (par. [0072]);
a second antenna (Fig. 3 element 322, par [0177-0180] – NFC tag) adapted to receive an input signal from a source external to the analyte sensor system (par. [0180-0181]), and further adapted to transmit a modified signal generated using the input signal (par. [0181]). 
wherein the analyte sensor electronics is further adapted to use the first antenna to receive the modified signal (par. [0177] & [0181] – NFC tag may be included as part of transceiver, thus the transceiver would receive signal from NFC tag sent to interrupt input on processor), and wherein the analyte sensor system is further adapted to transition into an (par. [0181] – after processor has received interrupt signal from NFC tag, processor may exit the low-power sleep mode and begin normal operation of the sensor system).  
Miller does not teach wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host, nor does it state that the second antenna is necessarily external to the analyte sensor electronics circuitry.
However, He, in the same field of endeavor, teaches on a system for wireless communication of analyte information (abstract, par. [0053] & [0060], Fig. 1A – the system shown in Fig. 1A is for wireless communication of analyte information collected from an analyte sensor),
wherein the analyte sensor (Fig. 1A element 104, par. [0059]) is electrically coupled to the analyte sensor electronics circuity (par. [0058] & [0077], Fig. 1C element 250 – Sensor electronics comprising circuitry elements embody analyte sensor electronics circuitry; sensor electronics are electrically coupled to the analyte sensor) before the analyte sensor is implanted into the host (par. [0058-0059] – the sensor electronics and analyte sensor are electrically coupled before an insertion device positions the analyte sensor through an external surface of the user’s skin, indicating the sensor electronics and analyte sensor are coupled before the analyte sensor system is implanted into the host). In addition, He discloses that a system in which the sensor is electrically coupled to a first antenna (102), and a second antenna external to the analyte sensor exists (120). Fig. 1A describes communication between the sensor control device and reader device which can be wireless ([0053]) and thus 
When the analyte sensor that is electrically and mechanically coupled to the analyte sensor electronics circuitry of the analyte sensor system of Miller is modified with the timing of the coupling of the analyte sensor and analyte sensor electronics circuitry as taught by He, one of ordinary skill in the art would reach an analyte sensor system wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host and to utilize the separate antenna as recited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor system of Miller with the timing of the coupling of the analyte sensor and analyte sensor electronics circuitry as taught by He in order to create a device with improved wireless communication between the analyte sensor and an outside second device as recognized by He (He par. [0004-0007]).
The above combination does not necessarily teach that the second antenna wirelessly communicates the modified signal. However, Garcia teaches an analyte sensing system in which the identification that is communicated via NFC is employed on the packaging or on any other component of the system ([0185]). When employed on the packaging, this configuration would necessarily require the wireless transmission of the modified signal the packaging will not be part of the sensor system that is fully deployed on the user. As such, it would have been obvious to modify the above combination with Garcia to utilize an NFC system that transmits info wirelessly.
As to claim 2, the above combination does not teach the second antenna is mechanically coupled to an applicator or packaging for the analyte sensor system. 
However, Garcia, in the same field of endeavor, teaches on an analyte sensor system (Fig. 1 element 8) for processing sensor data from an analyte sensor (par. [0001]). Garcia teaches the analyte sensor system comprises an analyte sensor (Fig. 1 element 10) and analyte sensor electronics circuitry (Fig. 1 & 2 element 12), where the sensor electronics include a first antenna (Fig. 2 element 232, par. [0142] & [0145] – telemetry module). Garcia further teaches on a second antenna (par. [0185] – NFC) mechanically coupled to an applicator or packaging for the analyte sensor system (par. [0185]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate second antenna on the analyte sensor system of Miller in view of He on packaging as shown by Garcia to create a system where the user does not have to perform “fingerstick calibration” or require knowledge of calibration procedures for the device as recognized by Garcia (Garcia par. [00171-00172]). 
	Regarding claim 3, Miller further teaches the second antenna (Fig. 3 element 322 – NFC tag) is mechanically coupled to the analyte sensor system (par. [0177] – NFC tag is integral to the electronics in sensor system or embedded in housing or mounting unit, thus indicating the NFC tag is mechanically coupled). 
	Regarding claim 4, Miller further teaches the second antenna (Fig. 3 element 322 – NFC tag) is mechanically 
	Regarding claim 5, since two antennas exist, they must inherently be different.
	Regarding claim 7, Miller further teaches at least a portion of the second antenna (Fig. 3 element 322 – NFC tag) resides within a housing of the analyte sensor system (par. [0177] – NFC tag is…embedded in the housing). 
	Regarding claim 8, Miller further teaches the modified signal received using the first antenna (Fig. 3 element 316 – transceiver; par. [0177-0181] – NFC tag sends a signal and the NFC tag can be part of the transceiver, which would cause the transceiver to receive the signal sent from the NFC tag) comprises pairing information transmitted to the analyte sensor system for purposes of connection establishment (par. [0181-0183] & [0195] – NFC tag includes transmitter ID for pairing electronics module to external receiving device such as a laptop or a smartphone via a Bluetooth connection).
	Regarding claim 9, Miller further teaches the modified signal received using the first antenna (Fig. 3 element 316 – transceiver; par. [0177-0181] – NFC tag sends a signal and the NFC tag can be part of the transceiver, which would cause the transceiver to receive the signal sent from the NFC tag) comprises information transmitted to the analyte sensor system for purposes of exchanging the information related to the level of the analyte in the host (par. par. [0181-0183] & [0195] – NFC tag includes transmitter ID for pairing electronics module to external receiving device such as a 
	Regarding claim 10, Miller teaches a method of wireless communication using an analyte sensor system (abstract, par. [0105]), 
	the analyte sensor system (Fig. 1 element 8) comprising 
	an analyte sensor (Fig. 1 element 10, Fig. 3 element 312) and analyte sensor electronics circuitry (Fig. 1 element 12); 
	wherein the analyte sensor is adapted to gather information related to a level of analyte in a host (par. [0046]); 
	wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity (par. [0072]);
	wherein the analyte sensor electronics circuitry is adapted to transmit and receive wireless signals using a first antenna (Fig. 3 element 316 – transceiver, par. [0104])
	the method comprising:
	 a second antenna (Fig. 3 element 322, par. [0177-0181] – NFC tag) receiving an input signal from a source external to the analyte sensor system (par. [0180-0181]); 
	generating a modified signal using the input signal received from the source (par. [0181] – once NFC tag has received the correct wake up command, it can send a signal); 

	Miller does not teach wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host, nor does it state that the second antenna is necessarily external to the analyte sensor electronics circuitry.
However, He, in the same field of endeavor, teaches on a method of wireless communication using an analyte sensor system (abstract, par. [0053] & [0060], Fig. 1A – the system shown in Fig. 1A uses a method for wireless communication of analyte information collected from an analyte sensor),
wherein the analyte sensor (Fig. 1A element 104, par. [0059]) is electrically coupled to the analyte sensor electronics circuity (par. [0058] & [0077], Fig. 1C element 250 – Sensor electronics comprising circuitry elements embody analyte sensor electronics circuitry; sensor electronics are electrically coupled to the analyte sensor) before the analyte sensor is implanted into the host (par. [0058-0059] – the sensor electronics and analyte sensor are electrically coupled before an insertion device positions the analyte sensor through an external surface of the user’s skin, indicating the sensor electronics and analyte sensor are coupled before the analyte sensor system is implanted into the host). In addition, He discloses that a system in which the sensor is electrically coupled to a first antenna (102), and a second antenna external to the analyte sensor exists (120). Fig. 1A describes communication between the sensor control device and reader device which can be wireless ([0053]) and thus necessitates antennas in both devices. Moreoever, He teaches that the signals can be sent to the reader device to allow for reprogramming and activate a switch ([0081]) thus providing additional support for the use of a second antenna external to the analyte sensor electronics circuitry to be used in activating the sensor system.
When the analyte sensor that is electrically and mechanically coupled to the analyte sensor electronics circuitry of the analyte sensor system of the method of Miller is modified with the timing of the coupling of the analyte sensor and analyte sensor electronics circuitry as taught by He, one of ordinary skill in the art would reach a method using an analyte sensor system wherein the analyte sensor is electrically and mechanically coupled to the analyte sensor electronics circuity before the analyte sensor is implanted into the host and to utilize the antenna external to the electronics circuitry. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method using the analyte sensor system of Miller with the timing of the coupling of the analyte sensor and analyte sensor electronics circuitry as taught by He in order to create a device with improved wireless communication between the analyte sensor and an outside second device as recognized by He (He par. [0004-0007]).
The above combination does not necessarily teach that the second antenna wirelessly communicates the modified signal. However, Garcia teaches an analyte sensing system in which the identification that is communicated via NFC is employed on the packaging or on any other component of the system ([0185]). When employed on the packaging, this configuration would necessarily require the wireless transmission of the modified signal the packaging will not be part of the sensor system that is fully deployed on the user. As such, it would have been obvious to modify the above combination with Garcia to utilize an NFC system that transmits info wirelessly.
	Regarding claim 11, Miller further teaches the method comprises the analyte sensor system transitioning into .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2014/0266776), hereinafter Miller, in view of He et al (US 2019/0386711), hereinafter He, as applied to claim 3 above, Garcia et al (US 2017/0074757), and further in view of Matikyan et al (US 2019/0159704), hereinafter Matikyan.
Regarding claim 6, Miller in view of He teaches the system as set forth above in claim 3. Miller in view of He does not teach that at least a portion of the second antenna is external to the analyte sensor system relative to a housing of the analyte sensor system. 
However, Matikyan, in the same field of endeavor teaches on an analyte sensor system (Fig. 1 element 50) comprising an analyte sensor (Fig. 1 element 100) and analyte electronics circuitry (Fig. 1 & 4 element 101) with a housing (Fig. 4 elements 206 and 220). Matikyan further teaches the analyte electronics sensor system wirelessly communicates analyte information (par. [0022]) with an external source via an antenna (Fig. 4 element 103, par. [0037]), where the antenna may be external to the housing (par. [0032-0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor system of Miller so at least a portion of the second antenna is external to the analyte sensor system relative to a housing of the analyte sensor system as taught by Matikyan to allow for more robust, larger antennas to be used in the . 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/28/22